— Appeal by defendant from a resentence of the Supreme Court, Kings County (Ryan, J.), imposed November 7, 1979, pursuant to section 60.09 of the Penal Law, which reduced defendant’s sentence for criminal sale of a controlled substance in the third degree from an indeterminate term of imprisonment of four years to life to an indeterminate term of imprisonment of 4 to 12 years. Resentence affirmed. Upon resentence, defendant received the minimum sentence the court was authorized to impose pursuant to section 60.09 (subd b, pars [i], [iii]) of the Penal Law. Although the court did not obtain an up-to-date presentence report before imposing the resentence, no injustice accrued to defendant as a result of its absence (cf. People v Cruz, 89 AD2d 569). Accordingly, we affirm the resentence. O’Connor, J. P., Bracken, Brown and Niehoff, JJ., concur.